Exhibit 99.1 PRESS RELEASE Investors/Media: The Ruth Group Nick Laudico/Jason Rando (646) 536-7030/7025 nlaudico@theruthgroup.com jrando@theruthgroup.com Contact: Symmetry Medical Inc. Fred L. Hite Senior Vice President Chief Financial Officer (574) 371-2218 Symmetry Medical to Present at JMP Securities Healthcare Focus Conference Warsaw, Indiana, September 24, 2009 - Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopedic device industry and other medical markets, announced today that Fred L. Hite, Senior Vice President and Chief Financial Officer, is scheduled to present at the JMP Securities Healthcare Focus Conference at the Palace Hotel in New York City on Tuesday, October 6, 2009 at 3:00 p.m. ET. A live Web cast of the presentation will be available on Symmetry Medical's Web site at www.symmetrymedical.com.
